Title: To Alexander Hamilton from Tobias Lear, 13 October 1789
From: Lear, Tobias
To: Hamilton, Alexander


United States October 13th. 1789
Sir
The sum of two thousand five Dollars is necessary to be advanced to take up Notes which were given for money advanced for the household of the President of the United States previous to the organization of the Treasury Department.
This sum added to two thousand Dollars which you have already advanced for the purpose of taking up Notes, will compleat the payment of all Monies advanced for the use of the President of the United States previous to your coming into Office. One thousand Dollars will likewise be wanting for the President and a Dft. on Boston for five hundred. In my absence Mr. Robt. Lewis will draw from you such money as may be wanting for the use of the Household during the journey of the President.
I have the honor to be with perfect respect   Sir Yr. most Obt. Servant

Tobias LearS.P.U. States.
The HonbleThe Scretary of the Treasury.

